DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Status of Objections and Rejections
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass (U.S. Patent Pub. 2014/0034495) in view of Nolte (U.S. Patent Pub. 2014/0360875).
Regarding claim 27, Grass teaches a method for manufacturing a sensor element ([0009] lines 1-2: provide a sensor apparatus), the method comprising: 
providing an unsintered ceramic precursor base body (Fig. 1; [0026] lines 1-2: a solid electrolyte 50; here the solid electrolyte 50, before manufacturing, is deemed to be an unsintered ceramic precursor base body); 
applying a noble metal-containing precursor guide structure (Fig. 1; [0027] lines 1-2: a first electrode 10 and a second electrode 40; [0029] lines 1-2: the electrode 40 can have a porous platinum alloy; lines 4-5: the electrode 10 can have the porous platinum alloy) to the ceramic precursor base body (Fig. 1: showing the electrodes 10 and 40 are on the solid electrolyte 50) in a manner by which the precursor guide structure is partially embedded in the precursor base body (to making the sensor 
to form:
a ceramic base body (Fig. 1: the solid electrolyte 50); and
an electrically conductive guide structure (Fig. 1: first electrode 10 and second electrode 40) of the sensor element (a) arranged along an electrically insulating surface region that is at a surface of the ceramic base body (Fig. 1: showing first and second electrodes 10 and 40 arranged along the solid electrolyte layer 50; [0026] lines 5-8: the sensor carrier 5 can have one or more electrically insulating, thermally conductive layers that comprise a ceramic material; here the solid electrolyte layer 50 is one layer of the sensor carrier 5, made of YSZ that is a ceramic material, and electrically insulating) and (b) partially embedded in the base body in a direction perpendicular to the surface (Fig. 1: showing electrodes 10 and 40 are partially embedded in the solid electrolyte layer 50 in a direction perpendicular to the surface), 
wherein the application of the precursor guide structure includes introducing 10% - 90% of a height of the precursor guiding structure into the precursor base body during the application of the precursor guide structure (Fig. 1: showing the electrodes 10 and 40 are embedded approximately 50% in the solid electrolyte layer 50) and
resting a base surface of the precursor guide structure on the precursor base body (Fig. 1: showing the base surface of electrodes 10 and 40 are resting on the solid electrolyte layer 50). 


However, Nolte teaches applying paste of electrode onto an electrolyte and then being subjected to a sintering process under elevated temperature in order to obtain the final structure of a sensor ([0037] lines 13-17).  The sintered structure of the sensor would have high stability and lead to high sensor performance ([0037] lines 3, 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass by sintering the precursors of base body and guide structure as taught by Nolte because the structure of the sensor would have high stability and lead to the high sensor performance ([0037] lines 3, 6-7).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, and further in view of Rosch (DE 102006002111, using a translation for citation).
Regarding claim 29, Grass and Nolte disclose all limitations of claim 27 as applied to claim 27.  Grass and Nolte do not explicitly disclose the provision of the unsintered ceramic precursor base body includes: providing at least one unsintered ceramic film; and flatly applying at least one insulating paste to the at least one ceramic film.
However, Rosch teaches the provision of the unsintered ceramic precursor base body (Fig. 1; [0013] lines 1-2: the solid electrolyte layer 11b is produced by screen printing a pasty ceramic material on the solid electrolyte layer 11a) includes: 

flatly applying at least one insulating paste to the at least one ceramic film (Fig. 1; [0014] lines 1-3: a multiplicity of electrically insulating ceramic layers 12a-12f are also produced by screen printing a pasty ceramic material on the solid electrolyte layers 11a, 11b, 11c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by applying at least one insulating paste to the at least one ceramic film as taught by Rosch because it would obtain an integrated shape of the planar ceramic body of the sensor element with the laminated structure by laminating together the solid electrolyte layer and the electrode layer ([0015] lines 1-3).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte and Rosch, and further in view of Gora (U.S. Patent Pub. 2002/0175076) and Wiedenmann (U.S. 6,350,357).
Regarding claim 30, Grass, Nolte, and Rosch disclose all limitations of claim 29 as applied to claim 29.  Grass and Nolte do not explicitly disclose the flat application of the at least one insulating paste to the at least one unsintered ceramic film includes: flatly applying a first insulating paste to the at least one unsintered ceramic film; and subsequently applying to the first insulating paste a second insulating paste that has at least one of a lower viscosity and a higher solids content than the first insulating paste.

flatly applying a first insulating paste to the at least one unsintered ceramic film (Fig. 1: showing the electrically insulating ceramic layer 12a is flatly applied on the solid electrolyte layer 11a); and 
subsequently applying to the first insulating paste a second insulating paste ([0018] lines 1-3: a porous layer can be provided, which shields the measuring electrodes 14, 16 in their interlocking area; thus the porous layer being on the electrically insulating ceramic layer 12a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by applying a second insulating paste to form a porous layer as taught by Rosch because the porous layer would shield the measuring electrode in their interlocking area from direct contact with the gas mixture to be determined ([0018] lines 2-4) but be open pored, the pore size being selected so that the particles to be determined in the gas mixture can diffuse into the pores of the porous layer ([0018] lines 5-7).

Grass, Nolte, and Rosch do not explicitly disclose the solids content in the first insulating paste.
However, Gora teaches a laminated assembly with at least one insulating film ([0001] lines 1-2) between a solid electrolyte layer ([0001] line 4) and an electrically conducting layer ([0001] line 7).  A commercial nanoscale powder with an Al2O3 content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, and Rosch by producing an insulating film with a solids content of 8-20 wt% of Al2O3 as taught by Gora because such a solids content range is suitable for the paste forming an insulating film with a thickness of < 10 µm after sintering ([0024] lines 10-11).

Grass, Nolte, Rosch, and Gora do not explicitly disclose the second insulating paste has a higher solids content than the first insulating paste.
However, Wiedenmann teaches a gas sensor having an insulation layer that is gas-tight and has a good electrical insulation capability, good adhesion to the solid electrolyte ceramic, and good heat conductivity (Col. 1, lines 29-32).  The paste has a content of the powder mixture that contains Al2O3 alumina (Col. 3, line 10) for producing insulating layer is 50 wt% (Col. 2, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, and Gora by using 50 wt% of powder mixture (alumina) for the second insulating paste, which is greater than the first insulating paste (i.e., 8-20 wt%), as taught by Wiedenmann because the higher content of the powder mixture would produce an insulating layer with gas tightness, good electrical insulation capability, good adhesion and good heat conductivity (Wiedenmann, Col. 1, lines 29-32).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, Rosch, Gora, and Wiedenmann, and further in view of Eisele (DE 102012209390, using a machine translation for citation) and Moriyama (U.S. Patent Pub. 2015/0276661).
Regarding claim 31, Grass, Nolte, Rosch, Gora, and Wiedenmann disclose all limitation of claim 30 as applied to claim 30.  Grass, Nolte, Rosch, Gora, and Wiedenmann do not explicitly disclose the content of zirconium oxide.
However, Eisele teaches a sensor element detecting a gas component including at least one insulation layer between the heating element and the solid electrolyte layer ([0007] lines 1-4).  The insulation layer is made of electrically insulating materials including 5% by volume to 10% by volume of zirconium dioxide ([0007] lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Gora, and Wiedenmann by using 5% to 10% by volume of zirconium oxide forming the insulation layer as taught by Eisele because such a content of zirconium oxide is suitable for electrical insulation and thermal insulation between the solid electrolyte layer and heating elements ([0007] lines 3-5).
Grass, Nolte, Rosch, Gora, Wiedenmann, and Eisele do not explicitly disclose the zirconium oxide is fine-particle and the first insulating paste has a higher content of fine-particle zirconium oxide than the second insulating paste.
However, Moriyama teaches a film laminated structure of a gas sensor [0002] lines 1-3).  A green cap 191 was formed by a gel casting process using an organic solvent as a dispersion medium (Fig. 3; [0110] lines 1-3).  The dipping slurry forms a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Gora, Wiedenmann, and Eisele by using 16 parts of fine-particle (average particle size 0.3 µm) zirconium oxide in the first insulating paste, which is greater than 5% - 10% of zirconium oxide in the second insulating paste, as taught by Moriyama because it would form a film and variations in the film thickness were very small ([0115] lines 31-34).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, and further in view of Wienand (U.S. 6,159,386), Atsumi (U.S. 6,544,586) and Suzuki (U.S. Patent Pub. 2004/0040847).
Regarding claim 32, Grass and Nolte disclose all limitation of claim 27 as applied to claim 27.  Grass and Nolte do not explicitly disclose the application of the noble metal-containing precursor guide structure takes place by imprinting a noble metal-containing paste in an area in which the noble metal-containing paste is applied.
However, Wienand teaches electric circuits in thick layer technology are preferably manufactured on ceramic, plate-shaped substrates by imprinting pastes whose active material consists of metal powders, glass or glass ceramic powders, or mixtures of glass and metal oxides (Col. 1, lines 46-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by imprinting the noble metal-containing paste in an area in which the noble metal-containing paste is 

Grass and Nolte do not explicitly disclose the viscosity of the precursor base body.
However, Atsumi teaches a method for manufacturing a gas sensor element comprising rotating a substantially cylindrical base body made of an unfired solid electrolyte material and applying a paste – which includes roughening particles of material substantially similar to that for the base body and has a viscosity of 500 CPS to 1600 CPS (Col. 4, lines 11-16) forming a plurality of projections on the base body (Col. 4, lines 21-22).  Since the base body and the paste forming the projections on the base body are made of substantially similar material, the viscosity of the base body must be within the similar range of 500 CPS to 1600 CPS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by setting the viscosity of the base body within the range of 500 CPS to 1600 CPS as taught by Atsumi because such a viscosity range is suitable for the paste forming a uniform formation of projections throughout the surface of the base body (Col. 6, lines 31-32).
Grass and Nolte do not explicitly disclose the viscosity of the noble metal-containing paste.
However, Suzuki teaches a method of manufacturing a gas sensor element ([0045] lines 2-3) comprising preparing a non-sintered substrate ([0046] line 1); and printing a metal past on the surface of the non-sintered substrate so as to form a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by setting the viscosity of the metal paste within the range of 200±50 [Pa·s] as taught by Suzuki because too small viscosity would not form the aimed conductive layer ([0052] lines 2-4).  Thus, the viscosity range of 200±50 [Pa·s] for the metal-containing paste is higher than the viscosity range of 500 CPS to 1600 CPS (i.e., 0.5 to 1.6 [Pa·s]) for the base body.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, and further in view of Sakuma (U.S. Patent Pub. 2015/0075254).
Regarding claim 33, Grass and Nolte disclose all limitation of claim 27 as applied to claim 27.  Grass and Nolte do not explicitly disclose the sintering takes place a temperature above 1200 ⁰C.
However, Sakuma teaches method of manufacturing gas sensor element body by laminating an electrically conductive paste onto a solid electrolyte sheet into an assembly ([0101] lines 1-3).  The assembly is fired at a temperature of 1,500 ⁰C to yield the gas sensor element body ([0107] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by sintering the assembly of precursors of conductive electrode and solid electrolyte at a temperature above 1200 ⁰C as taught by Sakuma because 1,500 ⁰C is a suitable sintering prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 34, Grass and Nolte disclose all limitation of claim 27 as applied to claim 27.  Grass and Nolte do not explicitly disclose the sintering takes place for longer than one hour.
However, Sakuma teaches method of manufacturing gas sensor element body by laminating an electrically conductive paste onto a solid electrolyte sheet into an assembly ([0101] lines 1-3).  The assembly is fired at a temperature of 1,500 ⁰C for one hour to yield the gas sensor element body ([0107] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Nolte by sintering the assembly of precursors of conductive electrode and solid electrolyte at a temperature of 1,500 ⁰C longer than one hour as suggested by Sakuma because the claimed ranges “overlapping, approaching, and in similar ranges” that disclosed in the prior art is prima facie obvious to one of ordinary skill in the art. MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795